.   '
        AO 24513 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of I
                                                                                                                                                                                q
                                                   UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                   V.                                (For Offenses Commilled On or After November I, 1987)



                           Rey David Martinez-Moreno                                 Case Number: 3:20-mj-20320

                                                                                          1 Ha 11"1gar -Ada1-1;
                                                                                     Ch ares                . ___

                                                                                                                           ~ r:o
                                                                                                                          F~1
                                                                                     Defendanl 's Allorney
                                                                                                                                        ~:m» ,.-.,~ .
        REGISTRATION NO. 94302298

        THE DEFENDANT:                                                                                                         FEB 11 2020
         IZI pleaded guilty to count(s) 1 of Complaint                                                            -        .            -                  -·--   -   .

         •    was found guilty to count(s)
                                                                                                                  '-''- ~n r, \ ., ,,
                                                                                           SOUTt-lEHN G:s·, I :;c I OF C.-\ l.lFOR NIA
                                                                                           AV
                                                                                                                                        1,,.1 1 .._7



                                                                                                                              " ' ~" ' · y
                                                                                                                                                       I M .VI    ~vur I


              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                           Nature of Offense                                                      Count Number(s)
        8: 1325                                   ILLEGAL ENTRY (Misdemeanor)                                             I
         D The defendant has been found not guilty on count(s)
                                                       - - -- -- - - - -- -- -- - - --
         •    Count(s)
                           - - - -- -- -- - - - - - -- - -
                                                            dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        X         ·rrME SERVED                    D _ __ _ _ _ __ __ days
                                        I

         IZI Assessment: $10 WAIVED                       IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ __ _ _ ___ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, February 11, 2020
                                                                                   Date of Imposition of Sentence
                                        ---------✓-;;
        Received
                      DUSM(
                              ~
                              ';
                                   - ---..._ (
                                         '/
                                              ~
                                                                                   H&L~J::;:OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                   3:20-mj-20320
